DETAILED ACTION
Allowable Subject Matter
Claims 3-5 allowed.
Claim 3 recites, inter alia, “the four light source units can collectively emit a color of light either by switching between ones of the four light source units or by additive color mixing of the different colors, and (3) two or more different colors of light are used sequentially during a single inspection of an inspected article.” The limitation, in light of the light guide plate structure and independent controlling function of the light sources, is not taught in the prior art, nor is it an obvious modification of the prior art. Specifically, the prior art teaches using a light guide plate to emit an even light for inspection of an article or to emit multiple colors for inspecting an article, but not both. The combination of such, in light of the independent controlling and dimming of the light sources is not an obvious modification of the prior art. 
Claim 4 recites, inter alia, “each of the light source units is disposed for each of the end face portions, is able to emit light to each of the end face portions, and is independently controlled through the wiring cable for dimming, and the four light source units configured such that…two or more different colors of light are used sequentially during a single inspection of an inspected article…” The limitation, in light of the light guide plate structure and independent controlling function of the light sources, is not taught in the prior art, nor is it an obvious modification of the prior art. Specifically, the prior art teaches using a light guide plate to emit an even light for inspection of an article or to emit multiple colors for inspecting an article, but not both. The combination of such, in light of the independent controlling and dimming of the light sources is not an obvious modification of the prior art.
Claim 5 is allowed based on dependence from claim 4. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew J. Peerce/Primary Examiner, Art Unit 2875